Citation Nr: 0310808	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an increased disability evaluation for status-
post anterior cruciate reconstruction, right knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to September 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating action of the RO.  

In his May 2000 claim for increase, the veteran indicated 
that he wanted to include claims of entitlement to service 
connection for scars and arthritis as secondary to the 
service-connected right knee disability.  Those claims have 
not been adjudicated to date and they are referred to the RO 
for appropriate action.  


REMAND

The veteran contends that his service-connected right knee 
disability is more severe than the current rating indicates.  
Following a preliminary review of the claims file, the Board 
finds that further development is warranted prior to final 
adjudication of the veteran's claim.  In this regard, the 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran was afforded a VA examination in July 2000; 
however, he underwent surgery on the right knee in July 2001 
and there has been no VA examination conducted subsequent to 
the surgery.  As such, another VA examination is necessary to 
provide an accurate picture of the right knee disability.  
38 C.F.R. § 3.326 (2002).  

The Board also notes that the nature and extent of disabling 
manifestations related to the veteran's right knee disability 
are unclear.  The RO has rated the veteran's right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002), pertaining to recurrent subluxation or lateral 
instability, yet the most July 2000 examination reported no 
instability.  Also, in his May 2000 claim, the veteran 
indicated that he has arthritis and degenerative joint 
disease.  X-ray studies conducted as part of the July 2000 VA 
examination did not include any findings of degenerative 
arthritis.  

As noted in opinions of the VA General Counsel (VAOPGCPREC 9-
98 (August 14, 1998) (63 Fed. Reg. 56,704 (1998)); VAOPGCPREC 
23-97 (July 1, 1997) (62 Fed. Reg. 63,604 (1997)), a claimant 
who has arthritis and subluxation/instability of a service-
connected knee may receive separate evaluations under 38 
C.F.R. § 4.71a, Diagnostic Codes 5257 and 5003 (and therefore 
Diagnostic Code 5010) (2002), relative to arthritis.  The 
presence or absence of arthritis, and the extent of any 
subluxation, must be discerned on the VA examination 
requested herein.

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
residuals of the right knee injury, the RO must consider all 
applicable diagnostic codes.  The Board points out that among 
the diagnostic codes possibly applicable to the knee, 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002) are 
based on range of motion.  Thus, the RO must also insure that 
the examination conducted on remand adequately portrays the 
extent of functional loss due to pain on use or due to flare-
ups.  See 38 C.F.R. §§ 4.40, 4.45 (2002) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Finally, the Board points out that, in light of the enhanced 
notice and duty to assist provisions required by sections 3 
and 4 of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A (West 2002), and implemented by 
38 C.F.R. § 3.159 (2002)), in a May 2001 letter, the RO 
notified the veteran of the VCAA, to include reference to the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  On remand, and prior to readjudication 
of the claim, the RO should continue ensure that the 
notification and development provisions of the VCAA are met.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:  

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination of 
the right knee.  The entire claims file 
must be made available the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished, to include X-rays.  The 
presence of right knee arthritis should 
be refuted or confirmed.

The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses affecting 
the right knee.  The examiner should 
include active and passive ranges of knee 
motion, in degrees.  The examiner should 
specifically indicate the presence or 
absence of any lateral instability and/or 
recurrent subluxation.  The examiner 
should also make specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee.  If pain on motion is present, the 
examiner should specify the point (in 
degrees) at which pain begins and ends.  
In addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express such additional 
functional loss in terms of additional 
degrees of lost motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

2.  The RO should then review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

3.  After completion of the foregoing, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of 
entitlement to an increased rating for 
the service-connected right knee 
disability in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


